EACOMBE, Circuit Judge.
So far as the papers show, the only patent in this record which was not before Judge Wheeler in the suit against Jewell ([C. C.] 128 Fed. 939) is the Cauderay patent. It is not at all as near to the invention of the patent in suit as are some of the patents and publications which were before Judge Wheeler. The Despres-d’Arsonville publication, which was principally relied upon on argument of this motion, was considered by him. It is mentioned in his opinion. Upon this application his conclusions as to validity and construction should be followed. Without now making any decision as to the other claims, it is held that 8, 12, and 13 are valid, and infringed by defendant’s structure, which certainly is as close, if not closer, to the device of the patent than was the infringing structure in the Jewell Case.